Opinion filed December 14, 2006 















 








 




Opinion filed December 14, 2006 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                     Nos. 11-06-00325-CR, 11-06-00326-CR, &
11-06-00327-CR 
                                                    __________
 
                                 WHITEFORD
ROBINSON, Appellant
 
                                                             V.
 
                                        STATE
OF TEXAS,
Appellee
 

 
                                         On
Appeal from the 104th District Court
 
                                                          Taylor
County, Texas
 
                           Trial
Court Cause Nos. 11,042-B, 11,043-B, & 11,044-B
 

 
                                                                   O
P I N I O N
On August 24, 2006, the trial court entered orders
denying Whiteford Robinson=s
pro se motions for appointment of counsel to pursue DNA testing.  In the orders, the trial court stated that
appellant had filed identical requests in 2002 and that the State had filed
sworn responses that after a diligent search no evidence or substances were
located that could be subject to DNA testing.
On November 3, 2006, appellant filed in the trial
court pro se notices of appeal. 
Appellant also filed with this court pro se motions for new trial.  In the certificates of service,  appellant states that he mailed these motions
to the clerk of the trial court on November 20, 2006. 




On November 22, 2006, the clerk of this court
wrote appellant informing him that it appeared these appeals were not timely
perfected and requesting that appellant respond in writing on or before
December 7, 2006, showing grounds for continuing these appeals.  Appellant has responded by filing responses
contending that he timely filed motions for new trial.  Supplemental records containing the motions
for new trial have been received in this court. 
These record reflect that the motions for new trial were filed on
November 22, 2006.  These motions were
filed more than thirty days after the date of the trial court=s orders and, therefore, are not
timely.  Tex. R. App. P. 21.4.
Appellant has also filed pro se motions requesting
judgments of acquittal for each of his convictions. In these motions, appellant
contends that the trial court did not Astand@ by the plea bargain agreements and
that, at trial, Athe trial
court withheld that the DNA evidence was inconclusive therefore this is newly
discovered evidence that was unknown at trial.@  Appellant has not established grounds for
continuing these appeals.
Absent a timely notice of appeal or the granting
of a timely motion for extension of time, this court does not have jurisdiction
to entertain an appeal.  Tex. R. App. P. 26.2, 26.3; Slaton v. State, 981 S.W.2d 208 (Tex.
Crim. App. 1998); Olivo v. State, 918 S.W.2d 519 (Tex. Crim. App. 1996);
Rodarte v. State, 860 S.W.2d 108 (Tex. Crim. App. 1993); Shute v.
State, 744 S.W.2d 96 (Tex. Crim. App. 1988).  
Therefore, the motions are overruled, and the
appeals are dismissed.
 
PER CURIAM
 
December 14, 2006
Do not publish.  See Tex. R. App. P. 47.2(b).
Panel
consists of:  Wright, C.J, 
McCall,
J., and Strange, J.